DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 24-28 and 36-42 allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
Regarding independent claim 24, the closest prior art, Fonte et al. (PGPUB 20150055085) in view of Yves et al. (PGPUB 20060109419) of record, fails to disclose in combination with all of the other elements of the claim wherein a first distance from the first nosepiece side to a first tear duct on the wearer's face when the eyeglass is positioned in the preselected orientation; and a second distance from the second nosepiece side to a second tear duct on the wearer's face when the eyeglass is positioned in the preselected orientation, wherein a difference between the first distance and the second distance is less than a reference difference for a reference nosepiece that does not include the nosepiece bilateral asymmetry, the reference difference being a difference between a reference first distance from a first nosepiece side of the reference nose piece to the first tear duct and a reference second distance from a second nosepiece side of the reference nosepiece to the second tear duct. The prior art does not consider the distance between the nose pads of the eyeglasses with respect to the tear ducts of the wearer’s eyes. Fonte discloses adjusting the nosepiece width based on only the shape of the nose. Modifying the method of Fonte to adjust the nose pads based on the tear ducts would require adjusting 
With respect to claim 36 and 41, the closest prior art Ramsdell (USPAT 9285606) in view of Benoit et al. (PGPUB 20150338682), fails to disclose in combination with all of the other elements of the claim wherein the first optical centerline and the second optical centerline are parallel when the eyeglass is deflected to an as-worn orientation on the wearer. Modification of Ramsdell in view of Benoit to include changing the material and/or structural characteristics of the frames and/or lenses would require extensive experimentation without the guarantee of success. Adjustment of the flexibility of the frames and/or of the lenses would require specific materials and consideration of the elasticity of that material while also maintaining a correct optical axis when worn in order to prevent distorted vision for the wearer. Due to this, one having ordinary skill in the art would not have any motivation or the skill to make said modifications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872